Citation Nr: 1109829	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-03 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Francis, Counsel 







INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 50 percent for PTSD. 

In August 2010, the Board denied a rating in excess of 50 percent for PTSD.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court). 
In January 2011, the Court vacated the decision and remanded the appeal compliance with the instructions in a Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

VA outpatient treatment records showed that the Veteran received on-going counseling and psychiatric care at a VA Vet Center and VA clinic since May 2006.  The most recent Vet Center reports are dated in August 2007.  The most recent clinical examination is dated in April 2008.

In October 2008, the RO proposed to reduce the assigned rating for PTSD from 50 to 30 percent.  The same month, a VA attending physician noted that the Veteran continued to work as a truck driver and had shown modest improvement in his symptoms.  In December 2008, an acquaintance of the Veteran reported that he observed the Veteran dealing with bouts of depression, hypervigilance, startle reaction, and road rage of a severity that was dangerous to the Veteran and others.

The RO executed but then reversed a proposed decreased rating so that the Veteran maintained a 50 percent rating for the entire period covered by this appeal.    

In the January 2011 Joint Motion, the Court noted that the only VA compensation and pension mental health examination was performed in May 2006.  The examination was followed by a grant of service connection and a 10 percent rating.  The Court noted that the RO subsequently granted a 50 percent rating, effective in February 2007, and concluded that the increased rating suggested a material change in the severity of the disorder warranting consideration of an additional examination.  In the same remand, the Court selectively cited several outpatient counseling and mental health treatment records that supported the higher rating which was in fact granted.  The Court specifically cited an October 2008 letter from the attending physician that reported a slight improvement in the severity of the symptoms.  Although Global Assessment of Functioning scores are not the only measure of severity, the scores consistently rose from 45 to 65 from May 2006 to April 2008 indicating significant improvement.  The Court selectively cited a counselor's assessment of profound vocational impairment that was offered without rationale and is inconsistent with other later notations that the Veteran continued to work full time.  

The Board does not find any evidence to support a finding that there was a worsening of the Veteran's symptoms since October 2008.   Notwithstanding the inconsistencies in the Joint Remand or the implication that only compensation and pension examinations can provide relevant assessments of the disorder, the Board concludes that sufficient time has elapsed since 2008 to warrant further development.  Clinical records since April 2008, a report on the current status of the Veteran's employment, and a current comprehensive VA examination are necessary to decide the claim.  38 C.F.R. § 3.159 (c) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran a history of his full or part time employment since April 2008 including any accommodations for disability provided by his employer.  If the Veteran identifies any accommodations for disability or termination of employment for medical reasons, request information from the employer(s) regarding the accommodations or reasons for termination.  Associate any records received with the claims file. 

2.  Request all records of VA outpatient mental health care since April 2008.  Associate any records received with the claims file. 

3.  Request all records of Vet Center counseling for depression or PTSD since August 2007.  Associate any records received with the claims file. 

4.  Schedule the Veteran for a VA mental health examination by a psychiatrist or doctoral-level psychologist. Request that the examiner review the claims file and note review of the claims file in the examination report.  

a.  Request that the examiner provide an evaluation of the Veteran's acquired psychiatric disorders including PTSD.  

b.  If more than one psychiatric disorder is present, request the examiner describe, if possible, which symptoms are associated with a disorder related to service and which symptoms are related to other causes.  

c.  Request that the examiner provide an assessment of the Veteran's inability to secure and pursue substantially gainful employment because of a service-connected psychiatric disorder alone and because of all service-connected disabilities.   


5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for a rating in excess of 50 percent for an acquired psychiatric disorder including PTSD.  If any benefit sought remains denied, the RO should issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The purposes of this remand are to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


